Name: Commission Regulation (EC) NoÃ 284/2008 of 27 March 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Lingot du Nord (PGI), Cipolla Rossa di Tropea Calabria (PGI), Marrone di Roccadaspide (PGI))
 Type: Regulation
 Subject Matter: consumption;  plant product;  Europe;  marketing;  agricultural structures and production
 Date Published: nan

 28.3.2008 EN Official Journal of the European Union L 86/21 COMMISSION REGULATION (EC) No 284/2008 of 27 March 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Lingot du Nord (PGI), Cipolla Rossa di Tropea Calabria (PGI), Marrone di Roccadaspide (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Frances application to register the name Lingot du Nord and Italys applications to register the names Cipolla Rossa di Tropea Calabria and Marrone di Roccadaspide were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 151, 5.7.2007, p. 21 (Lingot du Nord), OJ C 160, 13.7.2007, p. 15 (Cipolla Rossa di Tropea Calabria), OJ C 160, 13.7.2007, p. 19 (Marrone di Roccadaspide). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Group 1.6.: Fruit, vegetables and cereals, fresh or processed FRANCE Lingot du Nord (PGI) ITALY Cipolla Rossa di Tropea Calabria (PGI) Marrone di Roccadaspide (PGI)